36 F.3d 1093
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  SEVEN SPRINGS, INCORPORATED, Debtor.Neil ABRAMSON;  Chesapeake Golf, L.P., Plaintiffs Appellants,and Maurice STEINGOLD;  Jerbam, Incorporated, Plaintiffs,v.SEVEN SPRINGS, INCORPORATED, Defendant Appellee,and UNITED STATES TRUSTEE, Party in Interest.
No. 93-2181.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 26, 1994Decided:  Aug. 31, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-93-586-2, CA-93-597-2, BK-91-25189-T)
Neil Abramson, Appellant Pro Se.
Bruce H. Matson, Otto William Konrad, HAZEL & THOMAS, P.C., Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, WILKINSON, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order affirming the bankruptcy court's decision.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Abramson v. Seven Springs, Inc., No. CA-93-586-2 (E.D. Va.  Aug. 10, 1993).  We deny Appellant's "motions to consolidate and/or dismiss."   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Appellant attempts to raise issues not brought before the district court;  they are not properly before this Court.   United States v. Davis, 954 F.2d 182, 187 (4th Cir.1992)